The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art combination of AAPA in view of Gupta does not teach “in the adaptive mixer, receiving a first input comprising input pixels from the current frame, and receiving a second input comprising an output from an adaptive filter,  allowing noise to leak through the leaky motion adaptive recursive temporal filter by applying the adaptive mixer to the current frame and the filtered frame to generate an output frame, based at least on a non-linear leak function, wherein the applying comprises calculating output pixels in the adaptive mixer for the current frame by applying the first input and the second input to the non-linear leak function”. The Examiner respectfully disagrees and adapt the previous Examiner’s response.
First, it should be noted that the term “leaky motion adaptive recursive temporal filter” is not defined in the claim language. Applicant’s specification refers to such a filter appearing in Applicant's drawings as a block diagram (see Spec. ¶¶ 12, 22, 25 and Fig. 3); and the functionality of the argued filter appears by way of exemplary graphs and descriptions in the same (see Spec. ¶¶ 27-29 and Figs. 4-5). However, it is noted the definition of the claimed leaky motion adaptive recursive temporal filter is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Functionally, the leaky motion adaptive recursive temporal filter is described in Spec. ¶ 25 as “reduc[ing] the contour artifacts…by allowing a small amount of noise to ‘leak’ through the filter” (see also Remarks 9-10). Aside from the lack of any introduced noise in the claim language, Examiner provided a lengthy explanation of the leakage at issue in the last office action (Non-Final. Act. 4-5; see Remarks 9). It seems as though Applicant is arguing that the prior art Gupta does not teach a leak because the term is not used, Gupta does not explicitly and purposefully introduce additional measured noise into the signals that Gupta seeks to improve, or that Gupta's resulting reduction in artifacts are somehow otherwise substantially different (Remarks 9-10). Momentarily setting aside that the nature of the “leak” is not defined in the claim language, it is not possible to merely filter a signal without adding some noise to the original signal. In other words, all motion adaptive recursive temporal filters are inherently “leaky.” According to the Federal Communications Commission (FCC) “leakage” is signal loss over a transmission (FCC Consumer Signal Leakage Guide accessed by https://www.fcc.gov/consumers/guides/cable-signal-leakage); some “leakage” (loss) is inherent to any physical real-world signal transmission. The plain meaning of “leaky” is akin to the FCC description, and is defined as “allowing liquid, gas, etc., to enter or escape” (www.dictionary.com). If Applicant wishes to utilize a definition other than the plain meaning (or the entry rather than escape of the leakage), that is further clarifying and limiting than the functional claim language, then Applicant must define the term in the claim language. Examiner is not free to read the specification into the claim language.
Taking Applicant’s assertion at face value, and reading the claim as Applicant argues: where a “leaky” filter does not lose noise, but introduces it purposefully into the signal, does Gupta read on the claim language as written? Examiner relied upon Gupta for the portion of the claim language recited as “in a leaky motion adaptive recursive temporal filter comprising an adaptive filter, an adaptive mixer, and a frame delay: allowing noise to leak through the leaky motion adaptive recursive temporal filter by applying the adaptive mixer to the current frame and the filtered frame to generate an output frame, based at least on a non-linear leak function” (cl. 1). Crucially, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. So the real question turns on whether Gupta does in fact teach the functional language recited as: “applying the adaptive mixer to the current frame and the filtered frame to generate an output frame, based at least on a non-linear leak function.” For this teaching, Examiner relied upon Figs. 3-4 and 5B and col. 3:26-35, 9:60–10:12, 14:13-24 and 15:15-33 of Gupta. In sum, these portions of Gupta teach pixel values for luminance and chrominance are measured against a max, min, and adjusted threshold for 3x3 or 16x16 pixel windows, which is implemented by processing frames with and without the artifact reduction unit 350, where the digitally noise reduced pixel block is copied and compared to switched filtered result for storage of the current frame. Gupta seeks to eliminate some of the mosquito noise (not all), introduces some mosquito noise during edge detection, may be applied to luma or chroma only, applies upper and lower bound thresholds to the artifact removal, and does not attempt to address larger stationary areas; all of which is introducing processing noise that is not sought to be reduced (read: allowing noise to leak through the filter) by Gupta’s post-processing recursive digital noise filter.
Regarding the new added limitations, Gupta discloses in the adaptive mixer, receiving a first input comprising input pixels from the current frame, and receiving a second input comprising an output from an adaptive filter,  allowing noise to leak through the leaky motion adaptive recursive temporal filter by applying the adaptive mixer to the current frame and the filtered frame to generate an output frame, based at least on a non-linear leak function, wherein the applying comprises calculating output pixels in the adaptive mixer for the current frame by applying the first input and the second input to the non-linear leak function. For example Gupta’s Fig. 3 shows the post-processor 300, digital noise reduction unit (DNR) 310, artifact reduction unit 350, and frame memory 301, which examiner equates, as function equivalents, to a leaky motion adaptive recursive temporal filter, an adaptive filter, an adaptive mixer, and a frame delay, respectively; Fig. 3 shows the current frame Pn and previous frame Fn-1 are sent through the adaptive filter DNR 310 to output the filtered frame Qn; Fig. 4 shows the leaky motion adaptive recursive temporal filter of Fig. 3 with the detailed features of mixer 350, which receives the current frame according to col. 9:60–col. 10:12; Fig. 4 also shows the mixer 350 receives the output of DNR 310, which according to Figs. 3-5A and col. 11:39-44; Fig. 4, 440 shows the output frame memory 440 and frame memory 301 that receives the output frame according to Fig. 5C and cols. 14:13-24 and 15:15-26; Figs. 3, 4, and 5B show edge detection unit 320 of mixer 350, which processes the frame according to a nonlinear spatial operator for luminance, having a leak according to maximum and minimum threshold values disclosed in cols. 3:26-35 and 15:46-53; note: the leak is disclosed by the significant, but not complete, reduction in artifacts disclosed in col. 15:27-33.
Claim 10 has been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7-11, 14, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art, hereafter AAPA in view of Gupta et al., hereafter Gupta (US 5,852,475).
Regarding claim 1, AAPA teaches a method for reducing artifacts in a digital video sequence of image frames, comprising: in a motion adaptive recursive temporal filter comprising an adaptive IIR filter kernel and a frame delay: acquiring a current frame of the digital video sequence (Fig. 1 of applicant’s specification shows a motion adaptive recursive temporal filter 100, adaptive IIR filter kernel 110, and frame delay 120, where the prior art has the input signal, described as a current frame in Spec. ¶ 17; note: the term leaky is a term of art that is utilized in Applicant’s Spec. to associate the adaptive mixer with purposeful measured leakage, however, there is no perfect noise filter, which makes every motion adaptive recursive temporal filter “leaky” – BUT for the purposes of clarity on the record, Examiner acknowledges that Applicant’s Spec. does not contemplate this narrow meaning of “leaky” for the prior art disclosed in Fig. 1 and its support); retrieving a previous frame of the digital video sequence from a frame delay (Fig. 1 of applicant’s specification shows the retrieval of the previous frame from the frame delay 120, also described in Spec. ¶ 17); in the adaptive IIR filter kernel, applying a recursive temporal filter to the current frame and the previous frame to generate a filtered frame (Fig. 1 shows adaptive IIR filter kernel 110 having adaptive function 115; Spec. ¶¶ 17, 20 of applicant's specification describes the adaptive function 115 of recursive temporal filter 100 to generate a filtered frame); and storing the output frame in the frame delay (Spec. ¶ 17 discloses the storage of the output frame in the frame delay 120).
AAPA teaches all the claim limitations stated above, except in a leaky motion adaptive recursive temporal filter comprising an adaptive filter, an adaptive mixer, and a frame delay, in the adaptive mixer, receiving a first input comprising input pixels from the current frame, and receiving a second input comprising an output from an adaptive filter,  allowing noise to leak through the leaky motion adaptive recursive temporal filter by applying the adaptive mixer to the current frame and the filtered frame to generate an output frame, based at least on a non-linear leak function, wherein the applying comprises calculating output pixels in the adaptive mixer for the current frame by applying the first input and the second input to the non-linear leak function.
However, Gupta teaches in a leaky motion adaptive recursive temporal filter comprising an adaptive filter, an adaptive mixer, and a frame delay: allowing noise to leak through the leaky motion adaptive recursive temporal filter by applying the adaptive mixer to the current frame and the filtered frame to generate an output frame, based at least on a non-linear leak function (Fig. 3 shows the post-processor 300, digital noise reduction unit (DNR) 310, artifact reduction unit 350, and frame memory 301, which examiner equates, as function equivalents, to a leaky motion adaptive recursive temporal filter, an adaptive filter, an adaptive mixer, and a frame delay, respectively; Fig. 3 shows the current frame Pn and previous frame Fn-1 are sent through the adaptive filter DNR 310 to output the filtered frame Qn; Fig. 4 shows the leaky motion adaptive recursive temporal filter of Fig. 3 with the detailed features of mixer 350, which receives the current frame according to col. 9:60–col. 10:12; Fig. 4 also shows the mixer 350 receives the output of DNR 310, which according to Figs. 3-5A and col. 11:39-44; Fig. 4, 440 shows the output frame memory 440 and frame memory 301 that receives the output frame according to Fig. 5C and cols. 14:13-24 and 15:15-26; Figs. 3, 4, and 5B show edge detection unit 320 of mixer 350, which processes the frame according to a nonlinear spatial operator for luminance, having a leak according to maximum and minimum threshold values disclosed in cols. 3:26-35 and 15:46-53; note: the leak is disclosed by the significant, but not complete, reduction in artifacts disclosed in col. 15:27-33).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use, to modify the prior art to apply a mixer to a current frame and a filtered frame to generate an output, in order to provide an aesthetically pleasing video that successfully removes artifacts while preserving image features.
Regarding claim 2, Gupta teaches the current frame includes input pixels, the previous frame includes previous output pixels, and the filtered frame includes filtered pixels, the applying of the recursive temporal filter further comprising: computing a pixel difference between each input pixel and each previous output pixel at a corresponding location; computing a pixel value for each filtered pixel based on the pixel difference (col. 7:21-37).
Regarding claim 5, Gupta teaches the current frame includes input pixels, the filtered frame includes filtered pixels, and the output frame includes output pixels, the applying of the mixer further comprising: computing a pixel difference between each filtered pixel and each input pixel at a corresponding location; and computing a pixel value for each output pixel based on the pixel difference (col. 7:21-55).
Regarding claim 7, Gupta teaches the mixer preserves the processing performed by the recursive temporal filter (col. 7:21-55; Fig. 3, 350; Fig. 4, 350; the mixer preserves the processing by sending the frame to memory 301 or 440).
Regarding claim 8, Gupta teaches the recursive temporal filter is a motion adaptive recursive temporal filter, and the mixer is an adaptive mixer (Figs. 3-4; col. 7:21-37; col. 8:47-52).
Regarding claim 9, Gupta teaches the recursive temporal filter is a motion compensated recursive temporal filter, and the mixer is a compensated mixer (Figs. 3-4; col. 7:21-37; col. 8:47-52; col. 10:6-12).
System claims 10-11, 14 and 16-18 are rejected for the same reasons as stated above in the corresponding method claims.
Claims 3-4, 6, 12-13, 15, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art, hereafter AAPA in view of Gupta et al., hereafter Gupta (US 5,852,475) in further view of Cheung et al., hereafter Cheung (US 6,178,205).
Regarding claim 3, AAPA in view of Gupta teaches all the claim limitations stated above, but is silent regarding when the pixel difference is above an upper threshold, the pixel value is equal to a value of the input pixel, and when the pixel difference is below the upper threshold, the pixel value is a sum of the value of the input pixel and an adjustment based on the pixel difference.
However, Cheung teaches when the pixel difference is above an upper threshold, the pixel value is equal to a value of the input pixel, and when the pixel difference is below the upper threshold, the pixel value is a sum of the value of the input pixel and an adjustment based on the pixel difference (Fig. 6; Table 4; col. 10, line 47 – col. 11, line 9 discloses the likeness threshold, LT).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use, to modify the recursive filtering of the prior art to add pixel values to generate an output based on upper and lower thresholds, in order to provide an aesthetically pleasing video that successfully removes artifacts while preserving image features.
Regarding claim 4, Cheung teaches when the pixel difference is below a lower threshold, the pixel value is equal to the value of the input pixel (Fig. 6; Table 4; col. 10, line 47 – col. 11, line 9 discloses the likeness threshold, LT).
Regarding claim 6, AAPA in view of Gupta teaches all the claim limitations stated above, but is silent regarding when the pixel difference is above an upper threshold, the pixel value is equal to a value of the filtered pixel, and when the pixel difference is below the upper threshold, the pixel value is a sum of the value of the input pixel and an adjustment based on the pixel difference.
However, Cheung teaches when the pixel difference is above an upper threshold, the pixel value is equal to a value of the filtered pixel, and when the pixel difference is below the upper threshold, the pixel value is a sum of the value of the input pixel and an adjustment based on the pixel difference (Fig. 6; Table 4; col. 10, line 47 – col. 11, line 9 discloses the likeness threshold, LT).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use, to modify the recursive filtering of the prior art to add pixel values to generate an output based on upper and lower thresholds, in order to provide an aesthetically pleasing video that successfully removes artifacts while preserving image features.
Regarding claim 19, AAPA in view of Gupta teach all the claimed limitations; as stated above, but are silent on when the pixel difference is above an upper threshold or below a lower threshold, the pixel value is equal to a value of the input pixel, and when the pixel difference is below the upper threshold and above the lower threshold, the pixel value is a sum of the value of the input pixel and an adjustment based on the pixel difference.
However, Cheung teaches when the pixel difference is above an upper threshold or below a lower threshold, the pixel value is equal to a value of the input pixel, and when the pixel difference is below the upper threshold and above the lower threshold, the pixel value is a sum of the value of the input pixel and an adjustment based on the pixel difference (Fig. 6; Table 4; col. 10, line 47 – col. 11, line 9 discloses the likeness threshold, LT).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use, to modify the prior art to compute a pixel difference, value and apply a threshold to those computations, in order to provide an aesthetically pleasing video that successfully removes artifacts while preserving image features.
Regarding claim 20, Gupta teaches the recursive temporal filter is a motion adaptive recursive temporal filter, and the mixer is an adaptive mixer (Figs. 3-4; col. 7:21-37; col. 8:47-52).
Regarding claim 21, Gupta teaches the recursive temporal filter is a motion compensated recursive temporal filter, and the mixer is a compensated mixer (Figs. 3-4; col. 7:21-37; col. 8:47-52; col. 10:6-12).
System claims 12-13, and 15 are rejected for the same reasons as stated above in the corresponding method claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASSIN ALATA/           Primary Examiner, Art Unit 2426